Citation Nr: 1009108	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  04-33 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
claimed as epilepsy. 

2.  Entitlement to service connection for a dental 
disability, to include as secondary to a seizure disorder. 

3.  Entitlement to an increased rating for bilateral 
sensironeural hearing loss, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and sister 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1956.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Paul, Minnesota, 
(hereinafter RO).  In an April 2007 decision, the Board, in 
part, denied the Veteran's petition to reopen his claim for 
service connection for epilepsy and his claim for service 
connection for a dental disorder as secondary to epilepsy.  
He appealed this decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In a Joint 
Motion for Partial Remand granted by the Court in September 
2008, the Court remanded the Veteran's petition to reopen his 
claim for service connection for epilepsy and his claim for 
service connection for a dental disorder as secondary to 
epilepsy to the Board.  In an April 2009 decision, the Board 
reopened the Veteran's claim for service connection for 
epilepsy and remanded the reopened claim for service 
connection for epilepsy and a dental disorder as secondary to 
epilepsy to the RO.  The development with respect to the 
claim for service connection for epilepsy has been 
accomplished.   

In September 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The claims for entitlement to service connection for a dental 
disability and an increased rating for bilateral 
sensironeural hearing loss addressed in the REMAND portion of 
the decision below require additional processing and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  Induction examinations conducted in April 1953 and 
October 1954 did not reveal any evidence of seizures.  

2.  Service treatment reports dated in October and November 
1954 noted that the Veteran was undergoing a seizure.  

3.  The record includes an uncontradicted medical opinion 
dated in March 2009, that the Veteran's seizure disorder was 
aggravated by service.  


CONCLUSION OF LAW

A seizure disorder was aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the claim for service connection for a seizure 
disorder. This is so because the Board is taking action 
favorable to the Veteran with respect to this claim in the 
decision below.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).
 
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including epilepsies, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and was not aggravated by service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  VA's General 
Counsel has held that to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, the VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  See VAOPGCPREC 3-03; 69 Fed. 
Reg. 25178 (2004); see also Cotant v. Principi, 17 Vet. App. 
116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

Temporary or intermittent flareups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993). 

With the above criteria in mind, the facts will be 
summarized.  The induction examinations conducted in April 
1953 and October 1954 did not reveal any evidence of 
seizures.  A service treatment report dated in October 1954 
noted that the Veteran suffered a grand mal seizure that 
morning, and that seizures had occurred "very infrequently" 
since the age of four for which the Veteran did not take any 
medication.  A November 1954 service treatment record noted a 
seizure "attack."  A seizure disorder was not reported at 
the October 1956 separation examination.  

After service, the Veteran was hospitalized at a VA medical 
facility for treatment of a seizure in February 1957.  The 
Veteran reported a history of two other seizures, one in the 
summer of 1953 (prior to service) and one during service.  
The Veteran was placed on Dilantin during the 
hospitalization, and it was noted the Veteran should continue 
to take Dilantin "indefinitely."  The record thereafter 
includes an April 2003 report from a private physician 
indicating that he had treated the Veteran for a seizure 
disorder and that he had prescribed Dilantin from 1960 to 
1973.  The clinical history was described on a May 2005 
report from a visit to a private neurologist as involving 
treatment with Dilantin from 1957 to 1973, whereupon he was 
weaned from Dilantin due to side effects.  It was indicated 
the Veteran did not have a seizure until 1997, at which time 
he was prescribed Depakote, and that the Veteran had another 
grand mal seizure in 2000 in his sleep.  After the seizure in 
2000, the Veteran was told he had myoclonic seizures.  The 
May 2005 report indicated that the most recent grand mal 
seizure to that point was in 2000, and that his last 
myoclonic jerk was one week prior to the May 2005 office 
visit.   

The Veteran was admitted to a VA hospital in October 2008 
with complaints about worsening ataxia and occasional spells 
that the Veteran described as "auras" over the previous two 
years.  It was noted the Veteran was taking Depakote.  The 
evaluation conducted during the hospitalization, to include 
by video electroencephalogram (EEG), did not reflect any 
seizure activity, and it was concluded that the Veteran's 
symptoms were more suggestive of pre syncopal episodes or 
orthostatic changes than "true seizures."  Testing for 
seizure activity by VA EEGs in November and December 2004 
also was negative, although it was indicated at that time 
that the Veteran was being continued with his Depakote.  

Reports from visits to private neurologists in August 2009 
and September 2009 have minimized the negative EEG findings, 
with the August 2009 report indicating that such results are 
not "unexpected," with citation to a VA "Cooperative 
study" from 2006 finding that epileptiform features are seen 
interictally in only 25 percent of the elderly population 
with epilepsy and that the absence of interictal epileptiform 
features does not rule out a diagnosis of epilepsy.  Most 
particular with regard to the Veteran's case was the fact 
that his response to the use of Depakote supported the 
diagnosis of epilepsy.  The impression was that the Veteran 
had a history of longstanding seizures suggestive of 
cryptogenic focal epilepsy manifested by somatosensory and 
epigastric aura followed by generalized motor seizures.  
Because of this epileptic aura, the examiner stated that he 
did not think the Veteran had idiopathic epilepsy.  

Reports from the September 2009 visit to another VA 
neurologist indicated that awake and sleep video EEGs were 
normal.  However, the examiner noted that a simple partial 
seizure without EEG correlation could not be excluded.  Both 
of the reports from the August 2009 and September 2009 
treatment indicated the Veteran is continuing to take 
Depakote.  Also of record is a September 2009 statement from 
a licensed practical nurse indicating that she witnessed the 
Veteran having seizure activity in early September 2009. 

A statement dated in March 2009 from a physician submitted on 
behalf of the Veteran indicated that based on his review of 
the claims file, a medical examination was not necessary as 
the current extent of the Veteran's seizure disorder was 
"well documented" in his records, which reflected "long 
standing episodes of grand mal seizures since his time in the 
service."  It was his conclusion that the Veteran's seizures 
prior to service were likely petit mal seizures and that the 
last such seizure occurred in 1953 prior to service; that his 
first grand mal seizure was in service in 1954 and that his 
service "likely caused him to have his Grand mal seizure 
likely due to aggravation of his underlying/resolving pre-
service petit mal episode syndrome."  The physician noted 
that once a seizure syndrome had progressed to the gran mal 
form it will remain in that form, and that the Veteran's 
seizures have been of increasing severity, thus also 
demonstrating "aggravation."  He also noted that the 
Veteran has had "nearly continuous" grand mal seizures 
following service and that he has been on "nearly 
continuous" seizure medications for decades.  Finally, the 
physician concluded that the record did not contain a more 
likely etiology for the Veteran's long-standing grand mal 
seizures than his time in the service.  

Applying the pertinent criteria to the facts as set forth 
above, as indicated, the entrance examinations did not 
reflect a seizure disorder; as such, the presumption of sound 
condition attaches in this case.  In order to rebut the 
presumption that a seizure disorder did not exist prior to 
service, there must be clear and unmistakable evidence both 
that a seizure disorder existed prior to service and that a 
seizure disorder was not aggravated by service.  See 
VAOPGCPREC 3-03; Cotant, 17 Vet. App. at 116 (2003).  

Evidence indicating that a seizure disorder existed prior to 
service is represented by the contemporaneous notations of a 
pre-service history of a seizure disorder discussed on the 
October 1954 service treatment record and the reports from 
February 1957 VA inpatient treatment.  The existence of a pre 
service history of petit mal seizures was also described by 
the physician who completed the March 2009 statement.  
Weighed against this evidence are statements submitted many 
years after service by the Veteran and his sisters asserting 
that he did not have seizures prior to service and sworn 
testimony from the Veteran and one of his sisters at the 
September 2009 hearing that the Veteran did not have seizures 
prior to service.  The medical evidence renders it clear and 
unmistakable that a seizure disorder existed prior to service 
such that the first "prong" necessary to rebut the 
presumption of soundness has been met.  

With respect to the second analytical "prong," the analysis 
used to determine whether this prong has been met is 
essentially the same as that used to resolve the ultimate 
question for the Board; namely, whether the underlying 
pathology associated with a seizure disorder was worsened by 
service.  See Jensen, supra.  In this regard, the evidence of 
record does not reveal any competent medical opinion to 
refute the conclusion by the private physician in February 
2009 that a seizure disorder was aggravated by service.  As 
such, the second analytical "prong" has not been met as it 
cannot reasonably said based on the uncontradicted March 2009 
opinion that there is clear and unmistakable evidence that a 
seizure disorder was not aggravated by service.  Service 
connection for a seizure disorder may thus be granted on the 
basis of aggravation.   


ORDER

Service connection for that portion of a seizure disorder 
that was aggravated by service is granted.  

REMAND

The claim for service connection for a dental condition as 
secondary to epilepsy has been denied by the RO on the basis 
that because service connection was not in effect for 
epilepsy, service connection for a dental disorder as 
secondary thereto could not be granted pursuant to 
38 C.F.R. § 3.310.  As the decision above has resulted in a 
grant of service connection for a seizure disorder, the RO 
must be provided the first opportunity to adjudicate the 
claim for service connection for a dental disability as 
secondary to any service-connected disability associated with 
a seizure disorder granted as a result of the decision above.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The central assertion with regard to the claim for service 
connection for a dental disorder as secondary to a seizure 
disorder is that Dilantin taken for a seizure disorder 
resulted in a dental disability.  Supporting this assertion 
is a statement from the Veteran's daughter, a registered 
nurse, who indicated that she knew one of the side effects of 
Dilantin was gum deterioration, and that the Veteran had 
experienced such deterioration to the point that he must wear 
dentures.  The Veteran has documented significant dental 
work, to include multiple tooth extractions, by submission of 
numerous dental records.  As such, the Board concludes that a 
VA dental examination that includes an opinion as to whether 
the Veteran has a dental disability that is the result of a 
side effect of Dilantin is necessary in this case in order to 
comply with the duty to assist the Veteran.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).   
 
Finally, following a September 2008 rating decision which 
found that a rating in excess of 10 percent for bilateral 
hearing loss could not be assigned, the Veteran submitted a 
statement in July 2009 expressing disagreement with the 
rating assigned for his hearing loss and describing worsening 
hearing.  As such, the Board is obligated to remand the claim 
for entitlement to an increased rating for hearing loss for 
the issuance of a statement of the case addressing this issue 
and notification of appellate rights.  Manlincon v. West, 12 
Vet. App. 238.  [The Board recognizes that the September 2008 
rating decision found the prior Board April 2007 remand for 
the issuance of a statement of the case addressing the rating 
for hearing loss to be "invalid."  The remand below is 
based on a separate communication from the one which 
triggered the April 2007 remand; namely, the Veteran's 
statements received in July 2009 clearly expressing 
disagreement with the current rating for hearing loss.  As 
such, a statement of the case addressing the claim for an 
increased rating for hearing loss is clearly necessary.  See 
Manlincon, supra.]  Accordingly, the case is REMANDED for the 
following action:

1.  The Veteran should be afforded a VA 
dental examination to determine if he has 
a dental disorder that is etiologically 
related to the prescription of Dilantin 
for service connected seizure disability, 
and/or if a dental disorder increased in 
severity as a consequence of the use of 
this medication.  The claims files should 
be made available to the examiner for 
review prior to the examination, and a 
rationale provided for any opinion 
expressed.  If it is not possible to 
provide the opinion sought, that likewise 
should be explained.  

2.  The RO should issue a statement of 
the case and notification of the 
appellate rights with respect to the 
issue of entitlement to an increased 
rating for bilateral sensironeural 
hearing loss.  38 C.F.R. § 19.26 (2009).  
The Veteran is reminded that to vest the 
Board with jurisdiction over this issue, 
a timely substantive appeal with respect 
to this issue must be filed.  38 C.F.R. § 
20.202 (2009).  If the Veteran perfects 
the appeal as to this issue, the case 
must be returned to the Board for 
appellate review of the issue.

3.  The claim for service connection for 
a dental disorder to include as secondary 
to a seizure disorder must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


